DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species 1 in the reply filed on 9/2/22 is acknowledged.  Although the applicant discusses claims 16-29 in the response, the pending claims are numbered 15-28.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 18 recites “wherein each electro-hydraulic actuator device is fluidically connected to at least one brake fluid tank via a supply duct provided with a blocking device suitable to disconnect the brake fluid tank from each electro-hydraulic actuator means in case of fault”.  The claimed “blocking device” corresponds to a check valve (72) that does not appear to be responsive to anything but relative pressure levels.  The disclosure does not appear to provide support for the claimed fault-responsive separation.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “at least one control unit” (Line 12).  Claim 16 recites “a first control unit” (Line 2) and “a second control unit” (Line 3).  It is unclear how many control units are required and how they reconcile.  
Claim 15 recites “a first electro-hydraulic actuator device” (Lines 4-5), “a second electrohydraulic actuator device” (Lines 7-8) and “at least one control unit for the brake groups, operatively connected to the electro-hydraulic actuator device” (Lines 12-13).  It is unclear which of the actuator devices “the electro-hydraulic actuator device” refers to and how many are required.
Claim 20 recites “wherein each electro-hydraulic actuator device comprises an electric motor operatively connected to a respective float by a transmission device which form a kinematic connection of the reversible type”.  It is unclear what the limitation “a transmission device which form a kinematic connection of the reversible type” requires beyond “a transmission device”.  Also, the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP 2173.05(b).
Claim 27 recites “The method according to claim 26, comprising the steps of repeating the sequence of operations indicated in claim 26”.  It is unclear if the claimed steps are those of claim 26 or claims 25 and 26 and how many floats and other structural features required.
Claim 28 recites “The method according to claim 25, comprising the steps of providing a braking system according to claim 25”.  It is unclear what is meant by “a braking system according to claim 25”.  It is also unclear how this further narrows the scope of the claimed invention.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 15-16, 20, 22, 25, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reuter et al (US 2007/0188018).
As per claim 15, Reuter et al discloses a braking system (Abstract) for vehicles, comprising:
a first brake group (48, 22, 52) and a second brake group (56, 24, 60) intended to be installed on the same axle of a vehicle or on separate axles of a vehicle,
the first brake group comprising a first braking device (48), a first electro-hydraulic actuator device (22) operatively connected to the first braking device via a first hydraulic actuation duct (52),
the second brake group comprising a second braking device (56), a second electrohydraulic actuator device (24) operatively connected to the second braking device via a second hydraulic actuation duct (60),
an interconnection branch (Fig. 1) between the first and the second hydraulic actuation ducts, provided with a control valve (30, 32),
at least one control unit (20) for the brake groups, operatively connected to the electro-hydraulic actuator device and to the control valve (Fig. 1),
the control unit being programmed to actuate the control valve so as to:
disconnect the first and second hydraulic actuation ducts from each other in the event of standard operation or absence of malfunctions in the brake groups ([0027]), 
fluidically connect the first and second hydraulic actuation ducts to each other in the event of an electrical fault in a brake group ([0028]).
As per claim 16, Reuter et al discloses the braking system for vehicles according to claim 15, wherein the system comprises a first control unit (20; [0019], [0027]) operatively connected to the first electro-hydraulic actuator device and to the control valve, and a second control unit (42 ;[0019]) operatively connected to the second electro-hydraulic actuator device and to the control valve, so that the control valve may always be actuated by at least one control unit.
As per claim 20, Reuter et al discloses the braking system for vehicles according to claim 15, wherein each electro-hydraulic actuator device comprises an electric motor (62) operatively connected to a respective float (70) by a transmission device (74; [0018]) which form a kinematic connection of the reversible type.
As per claim 22, Reuter et al discloses the braking system for vehicles according to claim 15, wherein the system is equipped with a manually operated lever (12), foot pedal (12) and/or push button device (34), equipped with a relative actuation sensor (36; [0026]) so as to be able to send the at least one control unit a braking request from a user.
As per claim 25, Reuter et al discloses an actuation method of a braking system (Abstract), comprising the steps of: 
providing a first brake group (48, 22, 52) and a second brake group (56, 24, 60) intended to be installed on the same axle of a vehicle or on separate axles of a vehicle, 
the first brake group comprising a first braking device (48), a first electro-hydraulic actuator device (22) operatively connected to the first braking device via a first hydraulic actuation duct (52), 
the second brake group comprising a second braking device (56), a second electrohydraulic actuator device (24) operatively connected to the second braking device via a second hydraulic actuation duct (60), 
providing an interconnection branch (Fig. 1) between the first and the second hydraulic actuation ducts, provided with a control valve (30, 32), 
disconnecting the first and second hydraulic actuation ducts from each other in the event of standard operation or absence of malfunctions in the brake groups ([0027]), 
fluidically connecting the first and second hydraulic actuation ducts to each other in the event of an electrical fault in a brake group ([0028]).
As per claim 28, Reuter et al discloses the method according to claim 25, comprising the steps of providing a braking system according to claim 25 (Abstract).
10.	Claim(s) 15, 18-20, 22, 25, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jungbecker et al (DE 102013217954).
Limitations in italics are optional and not rejected.
As per claim 15, Jungbecker et al discloses a braking system (Abstract) for vehicles, comprising:
a first brake group (40, 194, 80) and a second brake group (44, 198, 86) intended to be installed on the same axle of a vehicle or on separate axles of a vehicle,
the first brake group comprising a first braking device (194), a first electro-hydraulic actuator device (194) operatively connected to the first braking device via a first hydraulic actuation duct (80),
the second brake group comprising a second braking device (44), a second electrohydraulic actuator device (198) operatively connected to the second braking device via a second hydraulic actuation duct (86),
an interconnection branch (268) between the first and the second hydraulic actuation ducts, provided with a control valve (270),
at least one control unit (232, 236, 240) for the brake groups, operatively connected to the electro-hydraulic actuator device and to the control valve ([0032]),
the control unit being programmed to actuate the control valve so as to:
disconnect the first and second hydraulic actuation ducts from each other in the event of standard operation or absence of malfunctions in the brake groups ([0030]), 
fluidically connect the first and second hydraulic actuation ducts to each other in the event of an electrical fault in a brake group ([0031], [0032]).

    PNG
    media_image1.png
    743
    929
    media_image1.png
    Greyscale

As per claim 18, Jungbecker et al discloses the braking system for vehicles according to claim 15, wherein each electro-hydraulic actuator device is fluidically connected to at least one brake fluid tank (26) via a supply duct (Abstract) provided with a blocking device (Abstract) suitable to disconnect the brake fluid tank from each electro-hydraulic actuator means in case of fault (The check valves are functionally identical to those of the invention).
As per claim 19, Jungbecker et al discloses the braking system for vehicles according to claim 18, wherein said blocking device comprises a non-return valve (Figure) which allows the passage of brake fluid from the brake fluid tank towards the supply duct but not vice versa.
As per claim 20, Jungbecker et al discloses the braking system for vehicles according to claim 15, wherein each electro-hydraulic actuator device comprises an electric motor (208, 210) operatively connected to a respective float (214, 216) by a transmission device ([0027]) which form a kinematic connection of the reversible type.
As per claim 22, Jungbecker et al discloses the braking system for vehicles according to claim 15, wherein the system is equipped with a manually operated lever (8), foot pedal (8) and/or push button device, equipped with a relative actuation sensor (242; [0029]) so as to be able to send the at least one control unit a braking request from a user.
As per claim 25, Jungbecker et al discloses an actuation method of a braking system (Abstract), comprising the steps of: 
providing a first brake group (40, 194, 80) and a second brake group (44, 198, 86) intended to be installed on the same axle of a vehicle or on separate axles of a vehicle, 
the first brake group comprising a first braking device (40), a first electro-hydraulic actuator device25-5 operatively connected to the first braking device via a first hydraulic actuation duct (80), 
the second brake group comprising a second braking device (44), a second electrohydraulic actuator device (198) operatively connected to the second braking device via a second hydraulic actuation duct (86), 
providing an interconnection branch25-10 between the first and the second hydraulic actuation ducts, provided with a control valve (270), 
disconnecting the first and second hydraulic actuation ducts from each other in the event of standard operation or absence of malfunctions in the brake groups ([0030]), 
fluidically connecting the first and second hydraulic actuation ducts to each other in the event of an electrical fault in a brake group ([0031], [0032]).
As per claim 28, Jungbecker et al discloses the method according to claim 25, comprising the steps of providing a braking system according to claim 25 (Abstract).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuter et al (US 2007/0188018) in view of Kotera et al (US 2017/0240147).
As per claim 17, Reuter et al discloses the braking system for vehicles according to claim 16, wherein said first and second control units are operatively connected to each other (20, 42, Fig. 2), but not wherein they each monitor the operation of the other.
Kotera et al discloses an electric brake device wherein said first and second control units are operatively connected to each other, each to monitor the operation of the other ([0062]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control units of Reuter et al by configuring them to monitor each other’s condition as taught by Kotera et al in order to protect against failure.
13.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuter et al (US 2007/0188018) in view of Yoshimura et al (US 2014/0188343).
As per claim 21, Reuter et al discloses the braking system for vehicles according to claim 15, but does not disclose wherein each electro-hydraulic actuator device is provided with an operating sensor suitable to monitor the relative operating condition and to send the corresponding control unit an indication of standard or fault operation.
Yoshimura et al discloses a vehicle control system wherein each electro-hydraulic actuator device is provided with an operating sensor ([0430]) suitable to monitor the relative operating condition and to send the corresponding control unit an indication of standard or fault operation.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic actuators of Reuter et al by providing them with failure detection sensor(s) as taught by Yoshimura et al in order to detect actuator failure (Yoshimura et al: [0430]).
14.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuter et al (US 2007/0188018) in view of Feigel et al (US 2016/0009263).
As per claim 23, Reuter et al discloses the braking system for vehicles according to claim 15, but does not disclose wherein said at least one control unit manages the vehicle dynamics and is able to perform an autonomous driving and braking action of the same.
Feigel et al discloses a brake actuation unit wherein said at least one control unit manages the vehicle dynamics and is able to perform an autonomous driving and braking action of the same ([0062], [0083]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Reuter et al by providing autonomous driving and braking capabilities as taught by Feigel et al in order to improve operator safety and comfort.
15.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungbecker et al (DE 102013217954) in view of Kotera et al (US 2017/0240147).
As per claim 17, Jungbecker et al discloses the braking system for vehicles according to claim 16, wherein said first and second control units are operatively connected to each other ([0028]), but not wherein they each monitor the operation of the other.
Kotera et al discloses an electric brake device wherein said first and second control units are operatively connected to each other, each to monitor the operation of the other ([0062]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control units of Jungbecker et al by configuring them to monitor each other’s condition as taught by Kotera et al in order to protect against failure.
16.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungbecker et al (DE 102013217954) in view of Yoshimura et al (US 2014/0188343).
As per claim 21, Jungbecker et al discloses the braking system for vehicles according to claim 15, wherein each electro-hydraulic actuator device is suitable to monitor the relative operating condition and to send the corresponding control unit an indication of standard or fault operation ([0031]), but does not disclose an operating sensor.
Yoshimura et al discloses a vehicle control system wherein each electro-hydraulic actuator device is provided with an operating sensor ([0430]) suitable to monitor the relative operating condition and to send the corresponding control unit an indication of standard or fault operation.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic actuators of Jungbecker et al by providing them with failure detection sensor(s) as taught by Yoshimura et al in order to detect actuator failure (Yoshimura et al: [0430]).
17.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungbecker et al (DE 102013217954) in view of Feigel et al (US 2016/0009263).
As per claim 23, Jungbecker et al discloses the braking system for vehicles according to claim 15, wherein said at least one control unit manages the vehicle dynamics and is able to perform an autonomous braking action of the same ([0034]), but does not disclose autonomous driving.
Feigel et al discloses a brake actuation unit wherein said at least one control unit manages the vehicle dynamics and is able to perform an autonomous driving and braking action of the same ([0062], [0083]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Jungbecker et al by providing autonomous driving and braking capabilities as taught by Feigel et al in order to improve operator safety and comfort.
Allowable Subject Matter
18.	Claims 24, 26, 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
19.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose performing the steps of: opening the control valve and moving a first float of the first electro-hydraulic actuator device into the forward or braking position, the pressure exerted in the second hydraulic actuation duct moving a second float of the second electro-hydraulic actuator device into the rearward position, commanding the closure of the control valve, moving the first float rearward, commanding the opening of the control valve, to equalize the pressures in the first and second hydraulic actuation ducts.
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Separation valve-partitioned redundant brake actuators	
Zimmermann (US 2020/0276963).
Zimmermann (et al.	US 2019/0344769).
Maj et al (US 2019/0308601).
Ishikawa et al (US 2018/0297562).
Biller et al (DE 10-2017-222450).
Ogiwara et al (JP 2005-132306).
	Fluid-retractable hydraulic actuator	
Steffes (US 6,220,675)
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657